           Case 2:21-cv-00714-JR         Document 16         Filed 07/21/21   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

GUSTAVO VILLANUEVA,
                                                                         Case No. 2:21-cv-00714-JR
               Petitioner,
                                                                                            ORDER
      v.

BRAD CAIN,

               Respondent.

RUSSO, Magistrate Judge.

      The Court GRANTS petitioner's Unopposed Motion for Order Dismissing Petition for Writ

of Habeas Corpus Under 28 U.S.C. § 2254 Without Prejudice (ECF No. 15).

      IT IS SO ORDERED.

      DATED this 21          day of July, 2021.



                                                  Jolie A. Russo
                                                  United States Magistrate Judge



1 - ORDER
